Title: To Benjamin Franklin from Madame Brillon, [15 December 1778?]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce mardi matin [December 15, 1778?]
Si votre françois n’est pas trés pur, il est au moins trés clair! je vous donne ma parolle d’honneur de devenir votre fémme en paradis, a la condition pourtant que vous ne lorgnerés pas trop les viérges en m’attendant; je veux un mari constant, quand je le prendrai pour l’étérnité; entendés vous mon papa:
je ferai part a maman ce soir de vos bonnes intentions pour elle je crains pourtant que cela n’éxite une sorte de jalousie entre nous si elle prétend vous disputér a moi; je suis capable de tout ceder a ma mére, hors vous mon bon papa:
j’accépte le genre de vie que vous me proposés en paradis; de la musique, des amis; je me sens capable de ne me point lassér de tout cela, télle longue que soit l’étérnité; dans le nombre des pérsonnes que vous me proposés pour société, il est une fémme que je rayerai! je vous la nommerés tout bas, la premiére fois que nous nous vérrons assés seuls pour cela; mon papa je suis étonnée que vous ne l’ayés pas encore devinée! étonnée peut estre que vous l’aimiés tant! je n’en dis pas davantage, mon coeur vous est ouvért vous y lirés; le vostre gardera mon secrét, vous éstes mon ami vous me l’avés promis; croyés que votre fille est, sera toujours digne d’estre aimée de vous; ne futce que par la tendrésse vive et sincére qu’elle vous a vouëe pour cétte vie, et vous promest pour l’autre:
je vous écris a la haste, pardonnés a la négligence du style et de l’écriture:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
